DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of receipt of Information Disclosure Statement(s) (PTO-1449) filed 04/13/2021. An initialed copy is attached to this Office Action.	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 6-10, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (USPG Pub No. 2015/0346460), hereinafter “Chen”, in view of Hsueh et al. (USPG Pub No. 2018/0203208), hereinafter “Hsueh”.
Regarding claim 6, Chen discloses an optical imaging system (10) (see Fig. 10) comprising: a first lens (3), a second lens (4), a third lens (5), a fourth lens (6), a fifth lens (7), and a sixth lens (8) sequentially disposed from an object side to an image side (see Figs. 10, 11), wherein an object-side surface and an image-side surface of the fourth lens (6) are concave (see Figs. 10, 11), wherein an object-side surface of the sixth lens (8) is convex (see Figs. 10, 11), and an image-side surface of the sixth lens (8) is concave (see Figs. 10, 11), wherein an ƒ-number (F No.) of the optical imaging system (see Fig. 11), and wherein the optical imaging system has a total of six lens elements with refractive power (see Figs. 10, 11), and wherein the fifth lens has negative refractive power (see Fig. 11). Chen discloses the claimed invention except for ƒ-number is 1.7 or less. In the same field of endeavor, Hsueh discloses ƒ-number is 1.7 or less (Paragraph 38). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chen with ƒ-number is 1.7 or less of Hsueh for the purpose of providing a compact lens assembly with a wide angle of view and a large aperture (Paragraph 38). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).
	Regarding claim 7, Chen further discloses wherein an object-side surface of the first lens (3) is convex (see Figs. 10, 11).
Regarding claim 8, Chen and Hsueh teach an optical imaging system as is set forth above for claim 6, Hsueh further discloses wherein an object-side surface of the second lens is convex (Tables 7, 9, 11).

Regarding claim 10, Chen further discloses wherein an image-side surface of the fifth lens (7) is concave (see Figs. 10, 11).
Regarding claim 12, Chen further discloses wherein an entire field of view (FOV) of the optical imaging system is 75° or more (see Fig. 11).
Regarding claim 14, Chen further discloses wherein 0 < R8/R10 < 2.0 in which R8 is a radius of curvature of the image-side surface of the fourth lens (6), and R10 is a radius of curvature of an image-side surface of the fifth lens (7) (see Fig. 11).
Claims 13, 15, 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (USPG Pub No. 2015/0346460) in view of Hsueh (USPG Pub No. 2018/0203208) as applied to claim 6 above, and further in view of Wu et al. (USPG Pub No. 2018/0052304), hereinafter “Wu”.
Regarding claim 13, Chen and Hsueh disclose the claimed invention except for wherein 20 < R2/R1 in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens. In the same field of endeavor, Wu discloses wherein 20 < R2/R1 in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chen and Hsueh with wherein 20 < R2/R1 in which R1 is a radius of curvature of an object-side surface of the first lens, and R2 is a radius of curvature of an image-side surface of the first lens of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4). Furthermore, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (CCPA 1955).

Regarding claim 16, Chen and Hsueh disclose the claimed invention except for wherein 5.0 < D45/D56 < 10 in which D45 is a distance from the image-side surface of the fourth lens to an object-side surface of the fifth lens, and D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens. In the same field of endeavor, Wu discloses wherein 5.0 < D45/D56 < 10 in which D45 is a distance from the image-side surface of the fourth lens to an object-side surface of the fifth lens, and D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chen and Hsueh with wherein 5.0 < D45/D56 < 10 in which D45 is a distance from the image-side surface of the fourth lens to an object-side surface of the fifth lens, and D56 is a distance from an image-side surface of the fifth lens to an object-side surface of the sixth lens of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4). Furthermore, it has been held that where the general conditions of 
Regarding claim 21, Chen and Hsueh disclose the claimed invention except for wherein the sixth lens has positive refractive power. In the same field of endeavor, Wu discloses wherein the sixth lens has positive refractive power (Table 9). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the system of Chen and Hsueh with wherein the sixth lens has positive refractive power of Wu for the purpose of providing a compact lens system with high-end image quality (Paragraph 4).
Response to Arguments
Applicant's arguments filed 04/07/2021 have been fully considered but they are not persuasive. Applicants argued that Chen and Hsueh do not disclose or teach claim 6 as presented. Figs. 10 and 11 of Chen teach an optical imaging system comprising a total of six lens elements with refractive power wherein the fourth lens element has a concave object-side and image-side surface, the fifth lens element has negative refractive power, and the sixth lens element has a convex object-side surface and concave image-side surface. Chen teaches the optical imaging system as is recited in claim 6 except for an F No. of 1.7 or less. In the same field of endeavor, Hsueh is referenced solely to teach an optical imaging system of six lens elements comprising an F No. of 1.7 or less (see Paragraph 38). It would have been obvious to one of ordinary skill in the art to modify the optical imaging system of Chen with an F No. of 1.7 or less for the purpose of providing a compact lens assembly with a large aperture (see Hsueh Paragraph 38). In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, in response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., refractive powers and In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). For these reasons, the claims are rendered obvious in view of Chen and Hsueh.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329.  The examiner can normally be reached on Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        4/17/2021